Citation Nr: 1606073	
Decision Date: 02/17/16    Archive Date: 03/01/16

DOCKET NO.  13-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD) in excess of 50 percent from February 25, 2008, to August 12, 2011; and in excess of 70 percent from August 13, 2012, to September 24, 2015. 

2. Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from December 1944 to December 1946. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 decision by the Department of Veterans Affairs (VA) Appeals Management Center (AMC) in Washington, DC. In that decision, the AMC granted service connection for PTSD and assigned a 30 percent initial rating from February 25, 2008, the date of the Veteran's claim. Due to the Veteran's place of residence, the VA Regional Office (RO) in Winston-Salem, North Carolina, provided other development during the pendency of the appeal. 

In an October 2015 rating decision, the AMC granted a 50 percent rating for PTSD, effective from February 26, 2008, to August 12, 2011; a 70 percent rating, effective from August 13, 2012, to September 24, 2015; and a 100 percent rating, effective from September 25, 2015. As the 100 percent rating is the highest allowed for PTSD, the Veteran's claim for a higher initial rating for the period from September 25, 2015, is considered satisfied, is no longer in appellate status, and is not before the Board. As the respective 50 and 70 percent ratings assigned for the remainder of the initial rating period are not the highest allowed and the Veteran has not expressed satisfaction with those ratings, the appeal of those ratings is before the Board. See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (holding that the grant of a higher rating does not abrogate a pending appeal, unless the Veteran receives the highest possible rating or expressly indicates that he or she is satisfied or content with the rating assigned).

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for entitlement to a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or as part of a claim for increased compensation. Here, in an August 13, 2012 letter, a private examiner indicated that the Veteran was unemployable due to his service-connected PTSD. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and "Virtual VA" paperless claims processing system. Accordingly, any future review of this case should consider the electronic record (electronic claims file).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. For the initial rating period from February 25, 2008, to August 12, 2012, the Veteran's PTSD was not manifested by symptomatology more nearly approximating occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships.

2. For the initial rating period from August 13, 2012, to September 24, 2015, the Veteran's PTSD was not manifested by symptomatology more nearly approximating total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

3. For the period from February 25, 2008, to August 12, 2012, the Veteran's service-connected PTSD, in and of itself, was not sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education.

4. For the period from August 13, 2012, to September 24, 2015, the Veteran's service-connected PTSD was sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education.


CONCLUSIONS OF LAW

1. For the initial rating period from February 25, 2008, to August 12, 2012, the criteria for a higher initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2015).

2. For the initial rating period from August 13, 2012, to September 24, 2015, the criteria for a higher initial rating in excess of 70 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.125, 4.126(a), 4.130, Diagnostic Code 9411 (2015).

3. For the period from February 25, 2008, to August 12, 2012, the criteria for entitlement to a TDIU were not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).

4. For the period from August 13, 2012, to September 24, 2015, the criteria for entitlement to a TDIU were met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the Court (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration, and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2014); see also 38 C.F.R. § 19.7 (2015) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (holding that the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; and that the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015). 

After the claim for service connection for PTSD was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. As these claims arise from the grant of a higher initial rating, once the claim for service connection was granted, the claim was substantiated and additional VCAA notice was not required; any defect in the notice was not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). The duty to notify is satisfied. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains both VA and identified private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claims, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). Appropriate VA medical inquiry was accomplished, and the VA medical examination reports are factually informed, medically competent, and responsive to the issue under consideration. Monzingo v. Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In a May 2015 Remand, the Board requested that the Agency of Original Jurisdiction (AOJ) obtain all outstanding treatment records and provide the Veteran with an examination to determine the current severity of his service-connected PTSD. The Board finds that the AOJ sufficiently complied with the Board's Remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the AOJ's] compliance" with the terms of its remand orders); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Higher Initial Ratings

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2015). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time. In such instances, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999).

During the entire initial rating period, the Veteran's service-connected PTSD has been rated under Diagnostic Code 9411, which utilizes the General Rating Formula for Mental Disorders. See 38 C.F.R. § 4.130, Diagnostic Code 9411. Under the General Rating Formula for Mental Disorders, a 10 percent rating is warranted where the evidence shows occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. Id.

A 30 percent rating is warranted where the evidence shows occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent evaluation is warranted where the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. Id.  

A 70 percent evaluation is warranted where the evidence shows occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships. Id.

A 100 percent evaluation is warranted where the evidence shows total occupational and social impairment, with deficiencies such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. Id.

In adjudicating a claim for a higher disability rating, the VA adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment. In this decision, the Board considered the rating criteria in the General Rating Formula for Mental Disorders not as an exhaustive list of symptoms, but as mere examples of the type and degree of the symptoms, or effects, that would justify a particular rating. The Board has considered the symptoms indicated in the rating criteria as examples or symptoms "like or similar to" the Veteran's psychiatric disability symptoms in determining the appropriate schedular rating assignment, and, although noting which criteria have not been met, has not required the presence of a specified quantity of symptoms in the Rating Schedule to warrant the assigned rating for psychiatric disability. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Global Assessment of Functioning (GAF) score is a scaled rating reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health-illness. Diagnostic and Statistical Manual of Mental Disorders 
32 (4th ed. 1994). See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995). A GAF of 71 to 80 is defined as a situation where "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork)." A GAF of 61 to 70 is defined as "some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)." A GAF of 41 to 50 is defined as "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work). A GAF of 31 to 40 is defined as "some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed adult avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school)." A GAF of 21 to 30 is defined as "behavior is considerably influenced by delusions or hallucinations or serious impairment, in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g., stays in bed all day, no job, home, or friends)." DSM-IV, at 32; Richard v. Brown, 9 Vet. App. 266, 267 (1996).

The GAF score and interpretations of the score are important considerations in rating a psychiatric disability. However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr, 21 Vet. App. at 308 (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 
78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Board has considered all evidence of record as it bears on the issues before it. See 38 U.S.C.A. § 7104(a) (West 2014) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting these decisions, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeals.

From February 25, 2008, to August 12, 2012

In a May 2008 private treatment record, from the office of Dr. H. (initial used to protect privacy), a certified nurse's assistant, L.A.S. (initials used to protect privacy), wrote his notations regarding her meeting with the Veteran on a prepared form/worksheet. In a form section for "# nightmares per week/month," the examiner wrote "no." In section labelled "wakes in panics (minutes)," the examiner wrote "no." In a section marked "flashbacks # week/month," the examiner wrote "2X." In a section labeled "# panic attacks week/months," the examiner circled the word "months" and wrote "yes 1X." In a section for "length of panic attack," the examiner wrote "15 m." In a section for "average hours of sleep," the examiner wrote "4 staying." In a section labelled "# of wakings per night," the examiner wrote "3x." In a section labeled "night sweats per week," the examiner wrote "no." In a section labeled "startles y/n," the examiner wrote "yes." In a section labeled "hypervigilant y/n," the examiner wrote "yes." In a section labeled "no one behind them y/n," the examiner wrote "no." In a section labeled "intrusive thoughts y/n," the examiner wrote "no." In a menu of options labeled "socializes," the examiner underlined the words "family" and "frequently;" but did not underline "friends," "none," and "rarely." In a section labeled "memory," the examiner circled the words "room/room," "misplaces," "forgets told;" and "can't read," but did not circle "lost driving." 

On a form called a "symptoms checklist," L.A.S. checked the following: "anger out of the blue" 25 percent of the time; "sadness out of the blue" 25 percent of the time; "fear out of the blue" never; "depressed" 50 percent of the time; "energy level" 25 percent of the time; "interest level" 25 percent of the time; "agitated" 25 percent of the time; "angry" 25 percent of the time; "can verbally described trauma" in "pictures" and "words" 25 percent of the time; "feels helpless" 25 percent of the time; "feels hopeless" 25 percent of the time; "suicidal" never; "easy to learn new things" 25 percent of the time; "mood swings" 50 percent of the time; "worry" never; "racing thoughts" 25 percent of the time; "jumping thoughts" 25 percent of the time; and "crying spells" never. On a form called a "hallucinations checklist," L.A.S. checked the following: "hears name" one per week or less, "cars drive up" never; "footsteps, noises in the house" never; "shadows moving" one per week or less; and "sees animals" never. 

In an additional May 2008 private treatment record, written the same day, Dr. H. (initial used to protect privacy) reported meeting the Veteran for 10 minutes, from 1420 to 1430. The examiner wrote that the Veteran's claim for service connection for PTSD was "in appeal with VA again." The examiner made a small notation regarding the Veteran's medication dosage, reported no Axis I diagnosis, but wrote "5" on a line marked for Axis IV diagnoses and a GAF of 40 on a line marked for Axis V. 

In a November 2008 VA depression screening, the Veteran specifically denied having little interest or pleasure in doing things; or feeling down, depressed, or hopeless. The examiner noted that the depression screening was negative. 

In a November 2008 private treatment record, written a week later, S.R. a certified nurse's assistant working in Dr. H's office completed another form/worksheet regarding the Veteran's symptomatology. In a form section for "# nightmares per week/month," the examiner wrote "sometime." In section labelled "wakes in panics (minutes)," the examiner wrote "10 min." In a section marked "flashbacks # week/month," the examiner wrote "3 X. mth." In a section labeled "# panic attacks week/months," the examiner wrote zero. In a section for "length of panic attack," the examiner wrote zero. In a section for "average hours of sleep," the examiner wrote "4; naps 1/2 h." In a section labelled "# of wakings per night," the examiner wrote "3x." In a section labeled "night sweats per week," the examiner wrote zero. In a section labeled "startles y/n," the examiner wrote "yes." In a section labeled "hypervigilant y/n," the examiner wrote "yes." In a section labeled "no one behind them y/n," the examiner wrote "no." In a section labeled "intrusive thoughts y/n," the examiner wrote "no." In a menu of options labeled "socializes," the examiner underlined the words "friends," "family," and "frequently;" but did not underline "none" and "rarely." In a section labeled "memory," the examiner circled the words "room/room," "misplaces," and "forgets told;" but did not circle "can't read" and "lost driving." 

On a form called a "symptoms checklist," S.R. checked the following: "anger out of the blue" 25 percent of the time; "sadness out of the blue" 25 percent of the time; "fear out of the blue" 25 percent of the time; "depressed" never; "energy level" 
50 percent of the time; "interest level" always; "agitated" 25 percent of the time; "angry" 25 percent of the time; "can verbally described trauma" in "pictures" and "words" 25 percent of the time; "feels helpless" never; "feels hopeless" 25 percent of the time; "suicidal" never; "easy to learn new things" 50 percent of the time; "mood swings" 25 percent of the time; "worry" 25 percent of the time; "racing thoughts" 25 percent of the time; "jumping thoughts" 25 percent of the time; and "crying spells" never. On a form called a "hallucinations checklist," S.R. checked the following: "hears name" "two to five per week", "cars drive up" never; "footsteps, noises in the house" never; "shadows moving" one per week or less; and "sees animals" never. 

In a November 2008 private treatment record, written the same day, Dr. H. noted meeting with the Veteran for 10 minutes, and wrote that the Veteran's claim for a higher initial rating was still on appeal. The examiner made a small notation regarding the Veteran's medication dosage and reported no Axis I diagnosis, but reported a "5" on a line marked for Axis IV diagnoses and a GAF of 45 on Axis V. 

In a May 2009 private treatment record, B.M., a certified nursing assistant/medical assistant in Dr. H.'s office, completed another form/worksheet regarding the Veteran's symptomatology. In a form section for "# nightmares per week/month," the examiner wrote "1/mo; almost 9 P.M." In section labelled "wakes in panics (minutes)," the examiner wrote zero. In a section marked "flashbacks # week/month," the examiner wrote "2 X mth." In a section labeled "# panic attacks week/months," the examiner wrote zero. In a section for "length of panic attack," the examiner wrote "n/a." In a section for "average hours of sleep," the examiner wrote "5 hrs." In a section labelled "# of wakings per night," the examiner wrote "2x week." In a section labeled "night sweats per week," the examiner wrote zero. In a section labeled "startles y/n," the examiner wrote "yes." In a section labeled "hypervigilant y/n," the examiner wrote "yes." In a section labeled "no one behind them y/n," the examiner wrote "yes." In a section labeled "intrusive thoughts y/n," the examiner wrote "no." In a menu of options labeled "socializes," the examiner underlined the words "friends," "family," and "frequently;" but did not underline "none" and "rarely." In a section labeled "memory," the examiner circled the words "room/room," "misplaces," and "forgets told;" but did not circle "can't read" and "lost driving." 

On a form called a "symptoms checklist," B.M. checked the following: "anger out of the blue" 25 percent of the time; "sadness out of the blue" 25 percent of the time; "fear out of the blue" 25 percent of the time; by "depressed" rarely; "energy level" 75 percent of the time; "interest level" 75 percent of the time; "agitated" "rarely;" "angry" 25 percent of the time; "can verbally described trauma" 25 percent of the time; "feels helpless" "rarely;" "feels hopeless" never; "suicidal" never; "easy to learn new things" 50 percent of the time; "mood swings" 25 percent of the time; "worry" 25 percent of the time; "racing thoughts" 25 percent of the time; "jumping thoughts" 25 percent of the time; and "crying spells" never. On a form called a "hallucinations checklist," B.M. checked the following: "hears name" less than once per week, "cars drive up" never; "footsteps, noises in the house" never; "shadows moving" less than once per week; and "sees animals" never.

In a May 2009 private treatment record, written the same day, Dr. H. noted meeting with the Veteran for 10 minutes, from 1040 to 1050.  The examiner made a small notation regarding the Veteran's medication dosage, reported no Axis I diagnosis, wrote "5" on the line marked for Axis IV diagnoses, and a wrote a GAF of 45 on a line marked for Axis V. 

In an August 2009 VA geriatric medicine note, the Veteran reported having no complaints regarding either memory loss or depression. 

In a November 2009 private treatment record, L.G., an employee in Dr. H.'s office completed another form/worksheet regarding the Veteran's symptoms. In a form section for "# nightmares per week/month," the examiner wrote "1 per mo." In section labelled "wakes in panics (minutes)," the examiner wrote zero. In a section marked "flashbacks # week/month," the examiner wrote "2 x. mo." In a section labeled "# panic attacks week/months," the examiner wrote zero. In a section for "length of panic attack," the examiner wrote zero. In a section for "average hours of sleep," the examiner wrote "4-5 hrs." In a section labelled "# of wakings per night," the examiner wrote "1x." In a section labeled "night sweats per week," the examiner wrote zero. In a section labeled "startles y/n," the examiner wrote "yes." In a section labeled "hypervigilant y/n," the examiner wrote "yes." In a section labeled "no one behind them y/n," the examiner wrote "yes." In a section labeled "intrusive thoughts y/n," the examiner wrote "no." In a menu of options labeled "socializes," the examiner underlined the words "friends," "family," and "frequently;" but did not underline "none" and "rarely." In a section labeled "memory," the examiner circled the words "room/room," "misplaces," and "forgets told;" but did not circle "can't read" and "lost driving." 

On a form called a "symptoms checklist," L.G. checked the following: "anger out of the blue" never; "sadness out of the blue" both "rarely" and 25 percent of the time; "fear out of the blue" 25 percent of the time both "rarely" and 25 percent of the time; "depressed" never; "energy level" 75 percent of the time; "interest level" 75 percent of the time; "agitated" never; "angry" 25 percent of the time; "can verbally described trauma" 25 percent of the time; "feels helpless" never; "feels hopeless" never; "suicidal" never; "easy to learn new things" 50 percent of the time; "mood swings" 25 percent of the time; "worry" 25 percent of the time; "racing thoughts" 25 percent of the time; "jumping thoughts" 25 percent of the time; and "crying spells" never. On a form called a "hallucinations checklist," L.G. checked the following: "hears name" one per week or less; "cars drive up" never; "footsteps, noises in the house" never; "shadows moving" one per week or less; and "sees animals" never. 

In a May 2009 private treatment record, written the same day, Dr. H. noted meeting with the Veteran for 10 minutes, from 0940 to 0950. The examiner made a small notation indicating that the Veteran was taking no medication, reported no Axis I diagnosis, wrote "5" on the line marked for Axis IV diagnoses, and a wrote a GAF of 50 on a line marked for Axis V. 

In a February 2010 VA depression screening, the Veteran specifically denied having little interest or pleasure in doing things; or feeling down, depressed, or hopeless. The examiner noted that the depression screening was negative.

In a May 2010 private treatment note, Dr. H. wrote that there was "no change in PTSD." He indicated that the Veteran was heard of hearing. The examiner wrote that the Veteran's claim was "on appeal with VA" and that there was "no rating yet." The examiner wrote that the Veteran had a GAF score was 45.

In a November 2010 private treatment note, Dr. H. indicated meeting with the Veteran for 10 minutes, from 9:15 to 9:25. The examiner wrote that the Veteran's "appeal [was] in Washington" and that the Veteran had last heard about it in September. The examiner indicated that the Veteran was sleeping three to four hours per night, and experienced nightmares ever two to three weeks. The examiner wrote that the Veteran experienced a few flashbacks. The Veteran reported feeling good physically. The examiner wrote that the Veteran's GAF score was 45. 

In a January 2011 private treatment note, Dr. H. wrote that the Veteran experienced four to five hours of sleep per night, and experienced nightmares one to three times per week. The Veteran indicated that he had been diagnosed with diabetes. The examiner wrote that the Veteran "got 30% for PTSD since June" and was appealing.

In an April 2011 VA psychiatric examination report, the VA examiner indicated that the Veteran's spouse was present during the examination to assist and provide information. The examiner noted that the Veteran was very hard of hearing and difficult to communicate with at times during the interview. The Veteran reported seeing a psychiatrist every six months and denied ever being hospitalized for a psychiatric disorder. The Veteran denied having difficulties with alcohol or drug usage. The Veteran indicated that he went to trade school for bricklaying from 1949 to 1951, and worked in that profession from 1951 to 1968. The Veteran stated that he returned to school for his barber's license, and worked in both jobs from 1968 to 1986. The Veteran said that he had owned a barber shop until recently, but had given ownership to his son. The Veteran stated that he was "semi-retired" and said that he still cut the hair of two customers each week. The Veteran reported being married to his wife since 1954; having good social relationships with his family; continuing to engage in regular social activities with his friends; and being particularly close to six to seven friends. The Veteran said that he played sports, hunted, and fished after returning from service. The Veteran denied attempting suicide or engaging in any violent behavior in his lifetime. The Veteran indicated that he was engaging far less in sports and exercise than previously due to his age. He also indicated that he did not travel at this point. He stated that he still drove a car, but only for short distances. The Veteran stated that his recreational activities included going to church and gardening. The Veteran "did not contend that his unemployment is due to mental health symptoms."

The examiner indicated that the Veteran's grooming and hygiene were good; psychomotor activity level was within normal limits; and speech was slow and difficult to understand at times. The examiner stated that the Veteran had significant difficulty with hearing, and had to change the batteries on his hearing aid during the course of the examination. The examiner indicated that the Veteran exhibited a good attitude toward the examiner, being friendly and cooperative throughout the interview. The examiner found that the Veteran's mood was euthymic and his affect was congruent with his mood. The Veteran's attention was fair, though he had difficulty attending to the conversation most likely due to his severe hearing problems. The Veteran appeared oriented to person, time, and place; exhibited thought processes that appeared goal-directed, and within normal limits for his age. When the Veteran had difficulty with communication due to his hearing, he was able to appropriately respond with clarification from his wife. The Veteran's thought content appeared appropriate to the topic at hand. The Veteran did not appear to be experiencing delusions and explicitly denied experiencing hallucinations. The Veteran's judgment appeared good and his intelligence appeared to fall within the average range. The examiner noted that the Veteran's insight was fair to poor. The Veteran's remote memory and recent memory both appeared to be grossly intact and appropriate to age. His immediate memory also appeared appropriate for his age. The Veteran denied having a current or past history of homicidal or suicidal thought. He did not engage in any inappropriate behavior and denied a history of engaging in inappropriate behavior. 

The Veteran appeared to be able to maintain his personal hygiene which was corroborated by his wife s report. The Veteran reported maintaining his basic activities of daily living, such as household chores, toileting, grooming, shopping, self-feeding, dressing, and undressing.  

The Veteran stated that his most traumatic in-service incident involved coming under fire while serving in the Philippines in World War II. The Veteran reported experiencing severe intrusive thoughts three to four times a month, lasting for about five minutes each on average. The Veteran indicated that the intrusive thoughts have gotten worse over time. The Veteran reported sleeping three to four hours per night. The Veteran indicated that he has nightmares or bad dreams about the traumatic incident about once every week. The Veteran indicated that the nightmares were moderately disturbing and lasted about 30 minutes each. The Veteran's wife stated that she sometimes had to wake him up because he was either talking or thrashing in his sleep. The Veteran indicated experiencing flashbacks three to four times a month. He rated these as mild and reported that they would last 20 to 40 minutes each. The Veteran also indicated feeling intense fear when exposed to cues or reminders of the trauma. He shared that such incidents would occur two to three times a month. The Veteran stated that such experiences were generally in the severe range and lasted about thirty minutes each. He also reported feeling mild physiological distress due to cues about two to three times a month, each lasting 25 to 30 minutes. The Veteran indicated that he avoided activities, places, or people that would remind him of the traumatic events, to include restaurants or social interactions involving people of Japanese descent. The Veteran denied having a diminished interest or participation in different activities of his life. The Veteran stated that he would have a mildly restricted affect about five times per month, lasting from 10 minutes to a couple of hours. The Veteran denied having a foreshortened sense of the future. The Veteran reported experiencing irritability and anger about once a week. The Veteran indicated that he had difficulty concentrating daily, with such spells lasting from a couple of minutes to 10 minutes. The Veteran stated that he experienced moderate hypervigilance about once or twice a week, lasting from five to 10 minutes each time. The Veteran stated that he also had an exaggerated startle reflex that he experienced daily, each reaction lasing from one to two minutes.

The Veteran stated that, due to his PTSD, he had tended to isolate himself more than he would otherwise throughout his life. The Veteran stated that his symptoms had not caused significant problems with his employment. The Veteran specifically denied having depression, anxiety, or psychosis.

After the interview and a review of the claims file, the examiner diagnosed, in pertinent part, (Axis I) PTSD; (Axis IV) mild to moderate difficulties in social functioning; and (Axis V) a GAF score of 60, indicating "mild to severe symptoms associated with PTSD." The examiner stated that the Veteran's PTSD had affected his ability in social situations, leading to mild to moderate increased isolation during his lifetime. The Veteran had reported generally satisfactory functioning in other areas of his life, such as his occupation, his relationship with his family, his routine behavior, and his self-care. The examiner noted that the Veteran's communication difficulties appeared associated with his severe hearing loss. Despite his hearing loss, the Veteran had been able to work. The Veteran indicated that he had tended not to engage in social situations as much as he did prior to service, and stated that his PTSD symptoms had increased over time as he became less active, due to his PTSD, his age, and his hearing loss. The Veteran and his wife indicated that their activities currently were restricted primarily to going to church and staying at home. Both attributed a significant portion of these restrictions to the Veteran's PTSD symptoms. The Veteran indicated that he believed that his PTSD reduced his capacity to engage in meaningful social relationships. The examiner stated that the Veteran's PTSD symptoms had contributed to intermittent periods of mildly to moderately impaired social functioning. 

In a May 2011 private treatment record, the Veteran reported getting four to five hours of sleep per night, having nightmares four to five times per month, and panic attacks two to three times per week. Dr. H. indicated that the Veteran's GAF score was 45.

In a July 2011 Notice of Disagreement, the Veteran stated that he disagreed with VA's decision to grant him "only 30% for PTSD." The Veteran indicated that he had been treated by Dr. H. since April 2005 "with GAF score[s] between 40 and 50." The Veteran wrote that his "award should have been 70% and not 30." 

The Board finds that the Veteran's PTSD symptomatology did not more nearly approximate the criteria required for a higher initial rating in excess of 50 percent during the period from February 25, 2008, to August 12, 2012. 

During that period, the Veteran's PTSD symptomatology was not manifested by many of the symptoms listed in the criteria for the next highest 70 percent rating. For example, the Veteran reported experiencing some hypervigilance, but did not report experiencing obsessional rituals which interferes with routine activities. Although the Veteran reported experiencing communication difficulties resulting from his difficulty hearing, the Veteran did not speak in a manner that could be termed illogical, obscure, or irrelevant. In a few records, the Veteran reported experiencing some depression or panic attacks; yet, in other records, specifically denied experiencing any depression or panic. Such symptoms are not indicative of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively. The Veteran did not report experiencing either spatial disorientation of difficulty adapting to stressful circumstances, such as a worklike setting, due to his PTSD. The Veteran specifically denied having any suicidal tendencies. While the Veteran reported being irritable at times, he never indicated experiencing impaired impulse control, such as unprovoked irritability with periods of violence. The record also contains no report of neglect of personal appearance and hygiene during this period. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Most importantly, the Veteran's PTSD during this period was not manifested by symptoms more nearly approximating the occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, contemplated by the next highest 70 percent rating. In the April 2011 VA psychiatric examination report, the Veteran stated that he was most retired, but specifically indicated that his retirement was not due to his PTSD. The Veteran even stated that he was still providing haircuts to two customers each week.  Although the Veteran indicated that he was becoming more socially isolated during the examination, the treatment records for this period indicate that he maintained a strong relationship with his wife and family. Such symptoms do not more nearly approximate the inability to establish and maintain effective relationships contemplated by the next highest 70 percent rating. Id. 

Persistent delusions or hallucinations are included in the list of symptomatology potentially contemplated by the highest 100 percent rating. Id. Dr. H.'s records for this period mostly consist of form/worksheets completed by the Veteran's employees and single pages with few notations completed by Dr. H. during his 10-minute sessions with the Veteran. Many of these form/worksheets contain a "hallucinations checklist," on which the doctor's employee checked off boxes, indicating that the Veteran experienced occasional hallucinations, such as "hearing name" and "hearing footsteps." Yet, during the April 2011 VA psychiatric examination, the product of a lengthy interview with the Veteran, the Veteran specifically denied experiencing hallucinations. 

Having reviewed the record, the Board finds that Dr. H's records for this period are of weakened probative value in determining the Veteran's rating. The Board notes that the worksheet/forms completed by Dr. H.'s employees contained very infrequent written notations regarding the Veteran's particular symptoms, outside of checkmarks, numbers, and underlined answers. As such, they lack detail about the Veteran's particular symptoms or how they affected him. During the office visits in which Dr. H. had an employee complete these forms, apparently prior to examination, Dr. H. made no reference to the forms or the Veteran's symptoms in his own notations. Instead, Dr. H. would write a notation regarding medication, provide a GAF score without indicating what symptoms he used in determining that score, and would write the number "5" on the line for Axis IV diagnoses. While the number "5" apparently indicated the severity of the Veteran's Axis IV psychosocial stressors, the examiner failed to list the psychosocial stressors themselves. Also, although Dr. H. did not provide an Axis I diagnosis on most of the treatment records, he made many reference to the status of the Veteran's appeal for VA benefits in his notes. The Board notes that the status of the Veteran's appeal, while important to the Veteran, is usually not noted in a series of medical records more often than the Veteran's Axis I diagnosis.

Although Dr. H. was the Veteran's treating physician during this portion of the initial rating period, the "VA benefits statutes and regulations do not provide any basis for the 'treating physician' rule and, in fact, appear to conflict with such a rule." See White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2000). Considering the lack of detail, the obscure diagnoses, the fixation on the Veteran's VA claims process, the lack of any detail regarding Dr. H's findings (i.e. the symptoms involved in determining the GAF score), and the findings that contradict the April 2011 VA psychiatric examiner's findings, the Board finds that Dr. H's reports, to include those noted on the forms/worksheets regarding infrequent hallucinations, are of weakened probative value in this matter. See Buchanan, 451 F.3d at 1331. Yet, even taking the reports of occasional hallucinations at face value, their occasional nature would not be consistent with the persistent delusions or hallucinations listed amongst the criteria for a 100 percent rating. More importantly, the existence of such occasional hallucinations, in and of themselves, would not indicate symptomatology more nearly approximating the total occupational and social impairment contemplated by the 100 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411.

In his July 2011 Notice of Disagreement, the Veteran stated that he disagreed with VA's decision to grant him "only 30% for PTSD." The Veteran indicated that he had been treated by Dr. H. during the relevant period "with GAF score[s] between 40 and 50." The Veteran wrote that his "award should have been 70% and not 30." The GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue. The GAF score must be considered in light of the actual symptoms of a Veteran's disorder, which provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a). A GAF of 51 to 60 is defined as "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers)."A GAF score of 41 to 50 is denotes "serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, cannot work)." 

Examiners typically assign GAF scores of 41 through 50 for "serious symptoms," such as suicidal ideation, severe obsessional rituals, frequent shoplifting, and a lack of friends. Examiners typically assign GAF scores of 31 through 40 for symptoms approximating "some impairment in reality testing or communication," such as illogical, obscure, or irrelevant speech at times; avoidance of friends; or neglect of family. The symptoms listed for GAF scores ranging from 41 through 50 arguable correspond with those required for a 70 percent rating. Yet, as explained above, the Veteran has not experienced symptomatology during this period that more nearly approximated that required for a 70 percent rating. Although the Veteran is not working regularly, the Veteran indicated that he was only semi-retired due to reasons unrelated to his PTSD and stated that he still took the time to cut two people's hair each week. Moreover, the Veteran was noted to be a personable individual with a good relationship with his wife and family. On the form/worksheets, Dr. H.'s employees frequently underlined choices indicating that the Veteran frequently socialized with friends and family. Although Dr. H. consistently assigned a GAF score ranging from 40 to 50, he made no reference to his reasons for assigning such score, to include references to the Veteran's disorder and symptomatology. The Board finds that the Veteran's PTSD symptoms for this period, as listed above, are of more value than the GAF scores assigned by Dr. H in his records. See id.  

As noted above, Dr. H.'s office reports consist almost entirely of forms/worksheets completed by his employees and very terse reports, written by Dr. H. during a 
10-minute session, with a GAF score at the bottom. In the few private treatment records written by Dr. H without accompanying worksheet/forms, the examiner only wrote a few lines in each report, generally detailing the state of the Veteran's appeals, how much he was sleeping, the presence of occasional nightmares, and a GAF score. As indicated above, Dr. H. did not provide an obvious clinical basis for the GAF score assigned, to include a detailing of the occupational and social difficulties that led him to assign the score, in any report. By contrast, the April 2011 VA psychiatric examiner noted reviewing the claims file and performing a lengthy interview with the Veteran. Having done so, the examiner assigned a GAF score of 60. Although the examiner wrote that the GAF score indicated "mild to severe symptoms associated with PTSD," the score according to DSM-IV is to be assigned for "[m]oderate symptoms," including occasional panic attacks, and moderate difficulty in social, occupational, or school functioning, such as having few friends. The Board finds that the 60 percent GAF score approximates the symptomatology noted for the Veteran during this period and is in keeping with the symptomatology contemplated by the currently assigned 50 percent rating. Based on the lengthy interview with the Veteran, the review of the claims file, and the detailed reasons for the diagnosis, the Board finds that the April 2011 VA medical examination, to include the GAF score assigned within it, has great probative value in this matter. See Prejean v. West, 13 Vet. App. 444, 448   (2000) (indicating that the Board may determine the probative value of medical opinions based on their detail, the persuasiveness of their opinions, and the physicians' access to a veteran's medical records); 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4). As Dr. H.'s records lack detail and the bases for their findings, especially the GAF scores, the Board finds that they are of weakened probative value in comparison with the April 2011 VA psychiatric examination report. See Buchanan, at 1331. 

As the preponderance of the evidence is against the granting of a higher initial rating in excess of 50 percent for PTSD for the initial rating period from February 25, 2008, to August 12, 2012, the Veteran's claim is denied and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.



From August 13, 2012, to September 25, 2015

In an August 13, 2012 letter, Dr. H. wrote that he was writing his letter for the Veteran who was "currently receiving 30% disability from VA for PTSD." The examiner wrote that the Veteran currently experienced nightmares two to three times per week; and had panic attacks two to three times per week, each lasting at least five minutes. He noted that the Veteran averaged up to four hours of sleep per night. The examiner stated that the Veteran had intrusive thoughts, startled easily, was hypervigilant, and could not tolerate anyone behind him. He stated that the Veteran socialized infrequently. He further reported that the Veteran's memory was severely impaired, so much that he could not remember what he read and became lost while traveling. He said that the Veteran's working memory was 
50 percent impaired. He diagnosed the Veteran with (Axis I) PTSD; (Axis II) none; (Axis III) hypertension, prostate cancer, and diabetes; (Axis IV) 5; and (Axis V) GAF = 45. He wrote that, because of the Veteran's PTSD, he was moderately compromised in his ability to sustain social relationships, and unable to sustain work relationships. He wrote that, "[t]herefore, I consider him to be permanently and totally disabled and unemployable." The examiner stated that the Veteran's disorder should be treated with a medication "to block nightmares and give a restful night's sleep;" and with 20 minute sessions every 26 weeks "for medication monitoring and cognitive behavioral psychotherapy." 

In a January 2013 private treatment record, a physician's assistant working in 
Dr. H.'s office, J. P., reported meeting with the Veteran for five minutes (from 0925 to 0930) and wrote "rating on appeal; 30% with VA." Besides those remarks, the examiner's report consists of a printed worksheet, with a list of symptoms. Besides each symptom, the worksheet has a string of numbers, ranging from one to 10. Below each set of numbers for each symptom, the author of the worksheet included the words "daily," "weekly," and "monthly." The examiner completed the worksheet by circling the numbers on the worksheet corresponding to each symptom. On the worksheet, the examiner made the following choices: for the symptom "sleep," the examiner circled "4," "5," and "broken;" for the symptom "nightmares," the examiner circled "3," "4," and "monthly;" for the symptoms "panic attacks," the examiner did not circle a number, but wrote and circled "occ," and beside a separate set of numbers labeled "length" circled "1" and "4;" for the symptom "flashbacks," the examiner circled "1" and "weekly;" for the symptom "night sweats," the examiner circled "3" and "monthly;" for the symptom "visual hallucinations," the examiner circled "4" and "monthly;" and for the symptom "auditory hallucinations," the examiner circled nothing. When asked on a separate part of the worksheet to circle a choice indicating if a symptom was "same," "better," or "worse," the examiner indicated that anger was the same, depression was better, and recent memory was worse. 

In an additional January 2013 private treatment record, written immediately after the previous record, Dr. H. reported meeting with the Veteran for ten minutes (from 0930 to 0940). The record consists of a different form than used by Dr. H's office previously, on which he placed check marks by different symptoms which he observed objectively. By the heading "General behavior," he checked "eye contact;" by "Attitude," he checked "cooperative;" by "LOC," he checked "alert;" by "Attention," he checked "distractible;" by "Orientation," he checked "person," "place," and "time;" by Memory, "he checked "recent" and wrote the word "poor;" by "Mood," he checked "euthymic;" by "Affect (observed)," he checked "appropriate to situation" and "normal" for intensity of affect; by "Thought process/form," he checked "linear" and "goal-directed;" by "Thought content," he checked "visual" and by "Insight/Judgment," he checked "aware of problem/role," "understand facts," and "draw conclusions." He stated that the Veteran's GAF score was 45. In a section marked "Assessment," he wrote "PTSD stable." 

In a May 2013 statement, included with his Substantive Appeal to the Board, the Veteran wrote that the initial rating of 30 percent assigned for his PTSD was "improper." The Veteran again reported being treated by Dr. H. since April 2004 "with a GAF score of 45 which should be rated at 70%." 

In a July 2013 private treatment record, J. P. reported meeting with the Veteran for two minutes, from 9:25 to 9:27. On the worksheet, the examiner made the following choices: for the symptom "sleep," the examiner circled "4," "5," and "broken;" for the symptom "nightmares," the examiner circled "3," "4," and "weekly;" for the symptoms "panic attacks," the examiner did not circle a number, but wrote "occ," and beside a separate set of numbers labeled "length" circled "5;" for the symptom "flashbacks," the examiner circled "1" and "weekly;" for the symptom "night sweats," the examiner did not circle a number, but wrote "occ;" for the symptom "visual hallucinations," the examiner circled "3" and "monthly;" and for the symptom "auditory hallucinations," the examiner did not circle a number, but wrote "occ." When asked on a separate part of the worksheet to circle a choice indicating if a symptom was the "same," "better," or "worse," the examiner indicated that anger was the same, depression was the same, and short term memory was the same.

In an additional July 2013 private treatment record, written immediately after the previous record, Dr. H. reported meeting with the Veteran for ten minutes, from 0939 to 0949. By the form's heading marked "General behavior," he checked "eye contact;" by "Attitude," he checked "cooperative" and "easily distracted;" by "LOC," he checked "alert;" by "Attention," he checked "distractible;" by "Orientation," he checked "person," "place," and "time;" by Memory, "he checked "recent;" by "Mood," he checked "euthymic;" by "Affect (observed)," he checked "normal" for intensity of affect; by "Thought process/form," he checked "linear" and "goal-directed;" by "Thought content," he checked "auditory" and "visual;" and by "Insight/Judgment," he checked "aware of problem/role," "understand facts," "draw conclusions;" and "problem solving." He stated that the Veteran's GAF score was 45. In a section marked "Assessment," he noted the medication the Veteran was taking for sleep. 

In a January 2014 private treatment record, J. P. reported meeting with the Veteran for an unknown length of time, beginning at 9:33. On the worksheet, the examiner made the following choices: for the symptom "sleep," the examiner circled "4," and "broken," but wrote the word "getting" above "sustained;" for the symptom "nightmares," the examiner circled "3," "4," and "weekly;" for the symptoms "panic attacks," the examiner did not circle a number, but wrote "occ;" for the symptom "flashbacks," the examiner did not circle a number, but wrote "occ;" for the symptom "night sweats," the examiner did not circle a number;  for the symptom "visual hallucinations," the examiner did not circle a number, but wrote "occ;" and for the symptom "auditory hallucinations," the examiner did not circle a number, but wrote "occ." When asked on a separate part of the worksheet to circle a choice indicating if a symptom was the "same," "better," or "worse," the examiner indicated that anger was the same, depression was the same; and short term memory was the same.

In an additional January 2014 private treatment record, written immediately after the previous record, Dr. H. reported meeting with the Veteran for an unknown length of time, ending at 10:05. By the form's heading marked "General behavior," he checked "eye contact;" by "attitude," he checked "cooperative" and "easily distracted;" by "LOC," he checked "alert;" by "Attention," he checked "distractible;" by "Orientation," he checked "person," "place," and "time;" by Memory, "he checked "recent;" by "Mood," he checked "euthymic;" by "Affect (observed)," he checked "normal" for intensity of affect; by "Thought process/form," he checked "linear" and "goal-directed;" by "Thought content," he checked "auditory" and "visual;" and by "Insight/Judgment," he checked "aware of problem/role," "understand facts," "draw conclusions;" and "problem solving." He stated that the Veteran's GAF score was 45. In a section marked "Assessment," he noted that the Veteran was not sleeping as well and that the nightmares were about the same. The examiner indicated that the Veteran had spent Christmas with his family, including children, grandchildren, and great-grandchildren. 

In a May 2015 private treatment record, J. P. reported meeting with the Veteran for 17 minutes, from 9:03 to 9:20. On the worksheet, the examiner made the following choices: for the symptom "sleep," the examiner circled "4," "5," and "broken;" for the symptom "nightmares," the examiner wrote a zero; for the symptoms "panic attacks," the examiner wrote a zero; for the symptom "flashbacks," the examiner did not circle a number, but wrote "occ;" for the symptom "night sweats," the examiner did not circle a number; and for the symptom "visual/auditory hallucinations," the examiner wrote a zero. When asked on a separate part of the worksheet to circle a choice indicating if a symptom was the "same," "better," or "worse," the examiner indicated that anger was the same, depression was the same; and short term memory was the same.

In an additional May 2015 private treatment record, written immediately after the previous record, Dr. H. wrote that the Veteran was "still 30 percent with VA" and that his claim was on appeal in "D.C." The examiner indicated that the Veteran reported getting "not enough sleep," with sleeping time each night averaging from four to five hours. The examiner indicated that the Veteran was "very hard of hearing," and that his affect and mood were appropriate. The examiner indicated that the Veteran's physical health was good and that the Veteran had not been taking a sleeping pill for months. The examiner prescribed sleeping pills for the Veteran. 

As will be explained later in this decision, the Board will find that the Veteran is unable to obtain or maintain substantially gainful employment during the period from August 13, 2012, to September 24, 2015 due to his service-connected PTSD, and is entitled to a TDIU during that period. Yet, during that same period, the Veteran's overall symptomatology did not more nearly approximate the total social impairment required for the next higher 100 percent rating. In the August 13, 2012 letter, stated that the Veteran was unemployable, but also indicated that the Veteran was only moderately compromised in his ability to sustain social relationships due to his PTSD. In the January 2014 private treatment record, the examiner noted that the Veteran had spent Christmas with his extended family. The evidence for the period in question does not indicate that the Veteran's PTSD symptomatology more nearly approximated the total social impairment required for a 100 percent rating. Moreover, during that period, the Veteran's PTSD was not manifested by other symptoms listed in the criteria for a 100 percent rating, such as gross impairment in thought processes or communication; grossly inappropriate behavior; persistent danger of hurting self or others; an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); or disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

As the preponderance of the evidence is against the granting of a higher initial rating in excess of 70 percent for PTSD for the initial rating period from August 13, 2012, to September 24, 2015, the Veteran's claim is denied and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Ratings

The Board has considered whether referral for consideration of extraschedular ratings is warranted for the Veteran's PTSD. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2015). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected PTSD, turning to the first step of the extraschedular analysis, for the entire increased initial rating period, the Board finds that all the symptomatology and impairment caused by the Veteran's psychiatric disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Code 9411, specifically provide for disability ratings based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the initial rating period from February 25, 2008, to August 12, 2012, the Veteran's PTSD was manifested by occupational and social impairment with some disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. During the initial rating period from August 13, 2012, to September 24, 2015, the Veteran's PTSD was manifested by occupational impairment, with deficiencies in most areas, due to such symptoms as in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective work relationships. Id. Comparing the Veteran's disability level and symptomatology, the Veteran's degrees of disability were contemplated by the Rating Schedule.

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The Veteran is service connected solely for PTSD. After applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluations assigned during the initial rating period contemplate the symptomatology of the Veteran's PTSD, the Board need not determine whether there is an exceptional disability picture that exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's PTSD, the Board is not required to remand that issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 
9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU

Total disability ratings for compensation purposes may be assigned when the schedular rating for service-connected disabilities is less than 100 percent, when it is found that those disabilities are sufficient to produce unemployability without regard to advancing age. See 38 C.F.R. § 4.16(a). If unemployability is the result of a single service-connected disability, as claimed here, that disability must be rated at 60 percent or more. Id. If the evidence demonstrates that a veteran is unemployable by reason of his service-connected disability, but fails to meet these percentage standards, the claim shall be submitted to the Director of Compensation and Pension Service (Director) for extraschedular consideration. 38 C.F.R. 
§ 4.16(b). As PTSD is the Veteran's only service-connected disability and a total schedular rating of 100 percent has been granted for that disability from September 25, 2015, the issue of entitlement to a TDIU for that period is moot. See, e.g., Bradley v. Peake, 22 Vet. App. 280, 294 (2008) (holding that VA must consider a TDIU claim despite the existence of a schedular total rating if VA finds a separate  service-connected disability supports a TDIU rating independent of the other 100 percent disability rating.).

For the period from February 25, 2008 to August 12, 2012, the Veteran's service-connected PTSD was rated as 50 percent disabling, below the schedular criteria for a grant of a TDIU. In determining whether the claim for entitlement to a TDIU for that period should be submitted to the Director for consideration, the Board finds that the Veteran's service-connected PTSD during that period, in and of itself, was not sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education. 

In the private treatment records for that period, the Veteran did not discuss his work situation or any difficulties that his PTSD might cause him at work. During the April 2011 VA psychiatric examination, the Veteran reported his entire work history to the examiner. He reported most recently working as a bricklayer and barber until 1986. The Veteran further reported that he had owned a barber shop, but had given it to his son recently. The Veteran stated that he was "semi-retired" and said that he still cut the hair of two customers each week. Of note, the Veteran "did not contend that his unemployment is due to mental health symptoms." The evidence of record for this period indicates that the Veteran experienced difficulties in socialization and travel, due to his nonservice-connected afflictions, such as hearing loss, and his service-connected PTSD. Yet, the record, to include the Veteran's own statements, does not indicate that the Veteran's PTSD was sufficiently disabling to prevent him from sustaining or maintaining his employment. Therefore, the Board finds that referral to the Director for consideration of a claim for entitlement to a TDIU for the period from February 25, 2008, to August 12, 2012 is not warranted. The evidence in this instance is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule. Gilbert, at 49; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For the period from August 13, 2012, to September 25, 2015, the Veteran's service-connected PTSD was rated at 70 percent, thereby meeting the criteria for a potential award of entitlement to a TDIU.  In the August 13, 2012 letter, Dr. H. stated that the Veteran was totally unemployable due to his service-connected PTSD. Although the examiner did not provide a detailed clinical basis for that opinion, the letter itself is the only evidence for that period regarding the Veteran's potential employability. As there is no evidence weighing against Dr. H.'s opinion, the Board finds that for that period, the Veteran's service-connected PTSD was sufficiently disabling as to prevent him from obtaining or maintaining substantially gainful employment given his prior vocational attainment, work history, and level of education. Therefore, for the period from August 13, 2012, to September 25, 2015, entitlement to a TDIU is granted. 


ORDER

For the initial rating period from February 25, 2008, to August 12, 2012, a higher initial rating in excess of 50 percent for PTSD is denied. 

For the initial rating period from August 13, 2012, to September 24, 2015, a higher initial rating in excess of 70 percent for PTSD is denied.

For the period from February 25, 2008, to August 12, 2012, entitlement to a TDIU is denied.

For the period from August 13, 2012, to September 24, 2015, entitlement to a TDIU is granted. 



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


